Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 5/17/2022. Claims 1, 4-15, 18-28, 31-44 are allowed and claims 2-3, 16-17, and 29-30 are cancelled. Claims 1, 15, and 28 are the independent claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Thorson on 6/1/2022.
The application has been amended as follows: 

1. (Currently amended) A computer-implemented method comprising: 
receiving edits at a cursor location in a code editor from a programmer; 
updating source code at the cursor location in response to the edits received from the programmer; 
detecting, with a code completion system, an event to trigger code completion; 
determining features of the source code near the cursor location, wherein the features include one or more tokens near the cursor location; 
using the features to search for code snippets in a team or local data set and to generate code snippets based on one or more models trained using the team or local data set;
identifying or generating one or more candidate code snippets;
predictively determining a selection of one of the candidate code snippets as a selected code snippet without user input or selection; and 
automatically modifying, with the code completion system, and without user input or selection, the source code by inputting the selected code snippet into the source code, 
wherein the one or more trained models further employ machine learning to identify actions that lead to a navigation, and learn the navigation to be performed to suggest the navigation to the programmer,
wherein the team or local data set is specific to prior code snippet selections made by a member of the team or an individual user on the team, and 
wherein the team or local data set includes both positive and negative examples of the prior code snippet selections.

15. (Currently amended) A computer-implemented method comprising:
receiving edits at a cursor location in a code editor from a programmer; 
updating source code at the cursor location in response to the edits received from the programmer; 
detecting, with a code completion, an event to trigger code completion; 
determining features of the source code near the cursor location, wherein the features include one or more tokens near the cursor location; 
using the features to search for code snippets in a team or local data set and to generate code snippets based on one or more models trained using the team or local data set;
identifying or generating one or more candidate code snippets, wherein the one or more candidate code snippets are multi-token code snippets and the candidate code snippets contain content, the content of the candidate code snippets being adapted to a source code context at the cursor location; 
predictively determining a selection of one of the candidate code snippets as a selected code snippet without user input or selection; and 
automatically modifying, with the code completion system, and without user input or selection, the source code by inputting the selected code snippet into the source code, 
wherein the one or more trained models further employ machine learning to identify actions that lead to a navigation, and learn the navigation to be performed to suggest the navigation to the programmer,
wherein the team or local data set is specific to prior code snippet selections made by a member of the team or an individual user on the team, and 
wherein the team or local data set includes both positive and negative examples of the prior code snippet selections.

28. (Currently amended) A computer-implemented method comprising: 
receiving edits at a cursor location in a code editor from a programmer; 
updating source code at the cursor location in response to the edits received from the programmer; 
detecting, with a completion system, an event to trigger code completion; 
receiving one or more keywords; 
determining features of the source code near the cursor location, wherein the features include one or more tokens near the cursor location; 
using the features and the one or more keywords to search for code snippets in a team or local data set and to generate code snippets based on one or more models trained using the team or local data set; 
identifying or generating one or more candidate code snippets, wherein the one or more candidate code snippets are multi-token code snippets; 
predictively determining a selection of one of the candidate code snippets as a selected code snippet without user input or selection; and 
automatically modifying, with the code completion system, and without user input or selection, the source code by inputting the selected code snippet into the source code, 
wherein the one or more trained models further employ machine learning to identify actions that lead to a navigation, and learn the navigation to be performed to suggest the navigation to the programmer, 
wherein the team or local data set is specific to prior code snippet selections made by a member of the team or an individual user on the team, and 
wherein the team or local data set includes both positive and negative examples of the prior code snippet selections.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to anticipate or render an obviousness of receiving edits at a cursor location in a code editor from a programmer; updating source code at the cursor location in response to the edits received from the programmer; detecting, with a code completion system, an event to trigger code completion; determining features of the source code near the cursor location, wherein the features include one or more tokens near the cursor location; using the features to search for code snippets in a team or local data set and to generate code snippets based on one or more models trained using the team or local data set; identifying or generating one or more candidate code snippets; predictively determining a selection of one of the candidate code snippets as a selected code snippet without user input or selection; and automatically modifying, with the code completion system, and without user input or selection, the source code by inputting the selected code snippet into the source code, wherein the one or more trained models further employ machine learning to identify actions that lead to a navigation, and learn the navigation to be performed to suggest the navigation to the programmer, wherein the team or local data set is specific to prior code snippet selections made by a member of the team or an individual user on the team, and wherein the team or local data set includes both positive and negative examples of the prior code snippet selections, as required by the amended independent claims.

The prior art of record (Rush et al. US Patent 7,631,294 B2, Makkar US Patent 10,048,945 B1, and McCollum et al. US PG Pub. 2012/0174061 A1) teaches that programmers/developers/users edit source code at locations in the source code using code editors, that events may trigger code completion, that features of including tokens are detected and used to search for/generate/etc. and identify candidate code snippets of which a code snippet is selected/determined/etc. without a user providing input or selection, and that the source code is modified automatically and without user input or selection by inputting the selected code snippet into the source code. However, the prior art of record fails to render an obviousness of using features to search for code snippets in a data set and to generate code snippets based on one or more models trained using the data set, when the features are determined features of the source code near a cursor location that include one or more tokens near the cursor location that have been determined after receiving edits at the cursor location in a code editor from a programmer, updating source code at the cursor location in response to the edits received from the programmer, and detecting, with a code completion, an event to trigger code completion; and when candidate code snippets are identified or generated, one of the candidate code snippets is selected without user input or selection, the source code is automatically modified without user input or selection by inputting the selected code snippet into the source code, wherein the trained models employ machine learning to identify actions that lead to a navigation, and learn the navigation to be performed to suggest the navigation to the programmer, wherein the team or local data set is specific to prior code snippet selections made by a member of the team or an individual user on the team, and wherein the team or local data set includes both positive and negative examples of the prior code snippet selections, as required by the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M SLACHTA/Examiner, Art Unit 2193